            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 1 of 40
                         ELECTRONICALLY FILED
                            4/15/2021 3:01 PM
                                Heidi Percy
                               County Clerk
1                        Snohomish County, WASH
                        Case Number: 21-2-01757-31
2

3

4

5

6

7

8
                        SUPERIOR COURT OF THE STATE OF WASHINGTON
9
                                  FOR SNOHOMISH COUNTY
10                                                                          21-2-01757-31
     GERALD SIEGRIST, individually and on                  Case No.
11   behalf of all others similarly situated;
     PATRICIA SIEGRIST, individually and on
12   behalf of others similarly situated;                  COMPLAINT FOR DAMAGES

13        Plaintiffs,

14   v.                                                    JURY OF TWELVE REQUESTED

15
     REEDHEIN & ASSOCIATES d/b/a
     TIMESHARE EXIT TEAM; MAKAYMAX
16
     INC.; HEIN & SONS INDUSTRIES, INC.;
17   BRANDON REED, individually; and
     TREVOR HEIN, individually,
18
          Defendants.
19

20
            COMES NOW PLAINTIFFS Gerald and Patricia Siegrist, individually and on behalf of
21
     all others similarly situated, by and through their attorney Gregory Albert of Albert Law PLLC,
22
     and brings this class action against the above captioned Defendants for common law fraud,
23
     breach of contract, breach of fiduciary duty, unjust enrichment, and numerous violations of the
24
     Consumer Protection Act, RCW 19.86 et seq., associated with unfair and deceptive conduct in
25


      COMPLAINT FOR DAMAGES - 1                                    ALBERT LAW PLLC
                                                                 3131 Western Avenue, Suite 410
                                                                      Seattle, WA 98121
                                                                     Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 2 of 40



1    the marketing and sale of timeshare “exit” services offered to consumers across the United States
2    and Canada. Plaintiffs allege the following on information and belief:
3                                         I.      INTRODUCTION
4           1.      Reed Hein and Associates, doing business as “Timeshare Exit Team,” is a
5    company that had defrauded tens of thousands of customers out of tens of millions of dollars. It
6    falsely advertises it has “specialized knowledge” and a “proprietary process” that allows it to

7    “force” developers and vacation resorts to release customers from unwanted timeshare

8    obligations. Using deceptive statements and false advertisements, it solicits potential customers

9    into meetings with “client advisors,” who uniformly advise clients to spend tens thousands of

10   dollars for services Reed Hein does not know how to provide. Reed Hein induces customers into

11
     an explicit fiduciary relationship, but rather than put its clients’ money in trust or escrow, Reed

     Hein immediately treats the money as earned revenue and spends it or disburses it as profit to the
12
     owners. Reed Hein then “processes” its customers’ claims through a variety of convoluted
13
     schemes designed to look like they have legal significance they do not have. At the end of the
14
     process, Reed Hein tells customers to stop paying their bills and sends customers a letter stating
15
     it “exited” them from their timeshare obligations. For the last 7 years, Reed Hein has relied upon
16
     the fact that vacation resorts and developers are reluctant to pursue its customers in court because
17
     of bad publicity. However, vacation resorts and developers have now begun interfering with Reed
18
     Hein’s model, creating a backlog of tens of thousands of customers Reed Hein cannot even
19
     pretend to service. Vacation resorts and developers have begun targeting Reed Hein customers
20
     with lawsuits, which Reed Hein does not disclose to prospective customers. The only legally
21   valid ‘exits’ Reed Hein customers ever achieve are exits they could, and often do, achieve on
22   their own. Gerald and Patricia Siegrist spent $4,383 on Reid Hein’s illusory services without
23   receiving any results.

24

25


      COMPLAINT FOR DAMAGES - 2                                        ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 3 of 40



1

2

3                                              II.    PARTIES

4       a. Plaintiffs

5           2.      Plaintiffs Gerald and Patricia Siegrist are married. They are residents of
6    Washington State.
7       b. Defendants
8           3.      Defendant Brandon Reed was, at all times material to this lawsuit, the co-
9    founder, governor, operator or manager of Reed Hein & Associates. Brandon Reed is also a 60%
10   owner of Reed Hein through a wholly-owned Washington corporation, Makaymax, Inc. in these

11   roles, Brandon Reed directs, controls, participates in, and knowingly approves of the policies,

12   activities, and practices alleged in the Complaint herein. Upon information and belief, Brandon

13   Reed resides in Kirkland, Washington.

14          4.      Defendant Trevor Hein was, from Reed Rein's creation through at least

     approximately July 2016, the co-founder, governor, operator or manager of Reed Hein. In these
15
     roles, Trevor Hein directed, controlled, participated in, and knowingly approved of the policies,
16
     activities, and practices alleged in the Complaint herein. Trevor Hein is also is or was a 40%
17
     owner of Reed Hein through a wholly-owned Delaware corporation, Hein & Sons Industries, Inc.
18
     Upon information and belief, Trevor Hein resides in British Columbia, Canada.
19
            5.      On information and belief, Defendant Hein & Sons Industries, Inc., is a
20
     Delaware corporation incorporated on March 20, 2012. Hein & Sons Industries, Inc., is wholly-
21
     owned by Trevor Hein and has been operated by Trevor Hein since its formation as a holding
22
     company.
23
            6.      Defendant Reed Hein is a limited liability company registered with the Washington
24   Secretary of State. Brandon Reed and Trevor Hein are the registered governing persons of Reed Hein.
25


      COMPLAINT FOR DAMAGES - 3                                       ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 4 of 40



1    Reed Hein's corporate office is located at 220 120th Ave NE, Bellevue, WA 98005. Upon information

2    and belief, Reed Hein's principal place of business is located at 220 120th Ave NE, Bellevue, WA

3    98005, and the company's former principal place of business was at 3400 188th St. SW #300,

4    Lynnwood, WA 98037. Upon information and belief, Reed Hein & Associates operates under

5    the trade names "Reed Hein," "Timeshare Exit Team," "TET," "TSET,"and "RHA," and formerly

6
     operated under the names "Reed Hein Travel" and "World Travel Seattle." Reed Hein's primary

     website is timeshareexiteam.com., but Reed Hein formerly maintained a separate reedhein.com
7
     website and maintains dozens of other web domains to redirect to timeshareexitteam.com. On
8
     information and belief, Reed Hein began operation in 2012.
9
                                 III.      JURISDICTION AND VENUE
10
            7.      This Court has personal jurisdiction over Defendants pursuant to RCW 4.28.180,
11
     RCW 4.28.185, and RCW 19.86.160 because the acts alleged have been committed in this State
12
     and Defendant Reed Hein’s principal place of business is located in Bellevue, Washington.
13
            8.      Venue is proper in Snohomish County pursuant to the “Timeshare Owner Exit
14
     Agreement” signed by the Plaintiff and ReedHein & Associates, establishing the venue as the
15
     Snohomish County Superior Court.
16
                                   IV.     FACTUAL ALLEGATIONS
17
            9.      The following allegations are made based on evidence, the parties’ own sworn
18
     testimony, information, and belief.
19
            10.     Unless indicated otherwise, the following allegations have been ongoing at all
20   times relevant hereto.
21          11.     Reed Hein & Associates doing business as Timeshare Exit Team describes itself
22   as a company that can “force” timeshare companies (resorts, timeshare brokers, etc.) to forego
23   consumer’s timeshare obligation (“timeshare exits”). The company claims to have helped tens of

24   thousands of customers exit their timeshare contracts. In 2018, it claimed a revenue of $38

25


      COMPLAINT FOR DAMAGES - 4                                      ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 5 of 40



1    million and spent approximately $9m in advertising.
2            12.     Gerald and Patricia Siegrist pay approximately $795.45 per month toward a

3    timeshare obligation with “Wapato Point” Timeshare Company. Mr. and Mrs. Siegrist sought to

4    terminate or significantly reduce this obligation after hearing about Rein Hein’s services through

5    its extensive marketing campaign. Mr. and Mrs. Siegrist were deceived by Reid Hein’s false

6
     advertising and unfair business practices described herein. In January 2016, Mr. and Mrs. Siegrist

     paid $4,383 to Reed Hein in exchange for the company’s services.
7
             13.     According to the power-of-attorney form Reed Hein asked the Siegrists to sign,
8
     Reed Hein had “the legal duty to act solely in the interests of [Mr. and Mrs. Siegrist] and to avoid
9
     conflicts of interest,” which includes keeping Mr. and Mrs. Siegrist’s property separate and
10
     distinct from any other property owned or controlled by Reed Hein.
11
             14.     According to the power-of-attorney form Reed Hein asked the Siegrists to sign,
12
     Reed Hein assumed the role of the Siegrists’ fiduciary and all fiduciary duties recognized under
13
     Washington State law.
14
             15.     Reed Hein induced the Siegrists into a commercial relationship using materially
15
     false statements and omissions of material information.
16           16.     Reed Hein performed little or no work on Mr. and Mrs. Siegrist’s matter.
17           17.     Reed Hein ignored Mr. and Mrs. Siegrist’s reasonable requests for periodic
18   updates.
19           18.     Reed Hein comingled Mr. and Mrs. Siegrist’s property with its own property.

20           19.     Reed Hein knowingly engaged in conflicts of Mr. and Mrs. Siegrist’s interests.

21           20.     Reed Hein immediately converted Mr. and Mrs. Siegrist’s funds into earned

22   revenue before performing work.

23
             21.     Reed Hein failed to notify Mr. and Mrs. Siegrist that it would be unable to process

     their file for several years.
24
             22.     Reed Hein never “exited” Mr. and Mrs. Siegrist from their timeshare agreement.
25


      COMPLAINT FOR DAMAGES - 5                                        ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 6 of 40



1           23.     Reed Hein did not honor its money-back guarantee.
2       a. Brandon Reed’s Testimony Shows he and Trevor Hein Began Soliciting Customers
           in 2012 without Any Plan to Provide Services
3
            24.     On August 21, 2011, Brandon Reed and Trevor Hein started ReedHein &
4
     Company on for the purpose of selling rain gutter protection systems.
5
            25.     In November 2011, Brandon Reed was operating a rain gutter protection booth in
6
     British Columbia, Canada, when he observed a busy booth offering to help timeshare owners exit
7
     out of their agreements with developers, resorts, and other companies brokering timeshares
8
     (“timeshare companies”). Mr. Reed observed they had a “big sign” and “people were lining up.”
9
     Mr. Reed observed the company running the booth charged an upfront fee without providing an
10   immediate service, which he believed was not honest.
11          26.     Mr. Reed nevertheless started a business that charged customers an upfront fee to
12   provide timeshare exit services. Mr. Reed acknowledges he “knew nothing about timeshares” at
13   the time. Asked why he began charging upfront fees for services he did not know how to provide,

14   Brandon Reed had the following dialogue under oath:

15                  Q· Why would you collect a fee before you've done anything for
                    the consumer?
16                  A· Yeah. One, that's how we did it in the beginning. I mean, that's
                    how we -- You know, I've been asked that before, like why do we -
17                  - When I've been interviewed before in the past, we've, "Why do
                    you charge an upfront fee?" Well, we just -- That's how we did it in
18                  the beginning. I don't even remember why we started – we started
                    charging upfront fees, but we did.
19

20
            27.     On December 31, 2012, “[w]ithin one month” of observing the busy booth, Mr.

     Reed and Mr. Hein started a company called “ReedHein Travel” in Bellevue, WA with the
21
     express purpose of selling timeshare exit services while simultaneously selling timeshares. From
22
     August through September 2012, Mr. Reid and Mr. Hein opened a Puyallup Fair booth where
23
     they discovered the prospect of their services were popular.
24
        b. Beginning in 2013 Defendant ReedHein & Associates Unfairly and With the Intent
25


      COMPLAINT FOR DAMAGES - 6                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 7 of 40



1           to Mislead, Promised Services It Did Not Provide or Know How to Provide
2           28.     In 2013, ReedHein Travel changed its name to ReedHein & Associates doing
3    business as Timeshare Exit Team (“TET”). After the experience at the Puyallup Fair Booth,

4    Defendant TET created a website on which they falsely and misleadingly claimed customers

5    could legally “ditch” their timeshares “forever.”

6

7

8

9
            29.     Also, the website falsely and misleadingly claimed that Timeshare exit team
10
     works with timeshare companies and developers to “dissolve” its customers’ contracts.
11

12

13

14

15

16

17

18

19

20         30.      None of that is true. From 2013-2015, TET provided no service at all. It did not

21   negotiate with timeshare companies. It did not force timeshare companies to forego contracts.

     TET’s initial strategy was to simply tell customers to stop paying their timeshares, which would
22
     induce the timeshare companies and developers to foreclose on the customer’s product. At that
23
     point, Reed Hein would claim it “exited” the customers from their contract. When customers
24
     inevitably complained that they could have induced the foreclosures without TET’s assistance,
25


      COMPLAINT FOR DAMAGES - 7                                     ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 8 of 40



1    TET’s customer service representatives were instructed to tell them “they signed a contract with
2    us and we achieved an exit.” Customers complaining that TET offered no services became such

3    a pervasive problem that TET adopted a chapter in its operations manual called: “I Could Have

4    Just Done This on My Own, I want My Money Back.”

5           31.     In addition to the foregoing false claims, TET began soliciting business with

6
     variations of the phrase “Safe, Legal, and Guaranteed” or “Safe. Legitimate. Guaranteed.”

7

8

9

10

11          32.     Asked under oath how the timeshare exit services were safe and legal as

12   advertised, Brandon Reed was unable to explain:

13
                    Q Those are your advertising terms, aren’t they?
14
                    A I believe so, yes.
15
                    Q· Okay.· Well, given that these are the advertising terms that
                    Timeshare Exit Team uses, I would expect that Timeshare Exit
16                  Team would know what the legal and safe and permanent ways of
                    getting somebody out of their timeshare is. So please tell me what
17                  they are.
18                  A: I'm -- I'm not a lawyer, so our partners –
19                  Q. We understand you’re not a lawyer. You do not have to keep
                    saying that…But you're running a business that is making these
20                  advertising claims. I want to hear from you, who is the president
                    and owner of the business --
21
                    A Yes.
22
                    Q -- how it is you can make these claims. What is the basis for
23
                    these claims?

                    A Yeah. I'm going to just -- I can't -- Again, I don't know how else
24
                    to say it. I'm not -- I'm not an attorney.
25


      COMPLAINT FOR DAMAGES - 8                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
            Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 9 of 40



1           33.     Reed Hein instructs customers like the Siegrists not to communicate with
2    developers at all, falsely telling them that doing will extend the time required to dissolve their

3    contracts. In reality, Reed Hein gives those instructions because communicating directly with the

4    timeshare company might induce the timeshare company to allow the customer out of the contract

5    for free, obviating the need for Reed Hein’s fake services. Under oath, Reed Hein officers have

6
     given two reasons for that policy, both of which are unfair and deceptive, and neither of which

     is ever disclosed to the customer. In his deposition, Brandon Reed testified that Reed discourage
7
     customers from speaking to timeshare companies or developers because the timeshare companies
8
     might share a negative perspective about TET:
9
                    Q· In the third paragraph, the one that starts, "If the timeshare
10                  contacts you for any reason"
11
                    A· Uhm-hm.
12
                    Q· -- "we suggest that you disregard those calls for now, as we do
13                  not want you to contact or converse with the timeshare for any
                    reason, as it can undo and/or lengthen the exit process, unless
14                  otherwise told to do so…How -- How or why would the timeshare
                    developer talking to its own customer exit them -- prolong the exit
15                  process?

16                  A: Because the timeshare companies, the developers would --
                    again, hating what it is that we do, they – They would just -- They
17                  would actually say -- And we know this just because the customers
                    have called on occasion or they've taken a call and are talking
18
                    about -- You know, talking about us. "Oh, hey, we're working
19                  with, you know, Timeshare Exit Team."
                            And it's like all of a sudden, you know, the customer is
20                  calling us and saying, "Oh, my gosh. I hear that you're a scam and
                    blah, blah, blah."
21
                    Q Okay. So the reason is that because if they talk to the timeshare
22                  developer, the timeshare developer is going to say bad things about
                    you?
23
                    A They do, yes. It was because it was creating a customer service
24
                    - It was creating problems in customer service. And when your
25


      COMPLAINT FOR DAMAGES - 9                                        ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 10 of 40



1                  customers are calling you and saying, "Hey, my timeshare just said
                   this about you guys," it's just - Imagine having -- I mean, that's…
2
            34.    Alternatively, former TET Chief Operating officer Thomas Parenteau testified the
3
     instructions were designed to prevent customers from obtaining an exit without TET, which he
4
     acknowledged to be a “good thing” for the customer:
5

6                  A. For a couple of different reasons. We have had experiences
                   where the customer ends up with more than what they own,
7                  number one. And, number two, we have had also what I would call
                   consumer confusion where the customer will call the developer
8                  and -- after they have retained – you know, they have hired us and
                   all of a sudden, the developer will give them an exit to undermine
9
                   our services. So that's happened as well.
10
                   Q. Then the second scenario you described, the resort or the
11                 developer is offering the customer a way out of the timeshare;
                   right?
12
                   A. Correct. Once their hear our name.
13
                   Q. What is so bad about that? Isn't that what you want?
14
                   A. Actually, yes, it is.
15

16
                   Q. All right. So why would you want to foreclose that possibility?

17                 A. I think we just want to put it on paper that: Listen, if you call
                   the developer, you're going to get confused because they're either
18                 going to upgrade you or they're going to let you out.

19                 Q. Okay.
                     And nowhere in your advertisements or in the materials you give
20                 to your customers does it say "Don't call the timeshare resort or
                   developer because they might offer you an exit"?
21
                   A.   No.
22
                   Q.   Which you agree would be a good thing?
23                 A.   Mm-hm.
                   Q.   Is that a "yes"?
24                 A.   Yes.

25


      COMPLAINT FOR DAMAGES - 10                                     ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 11 of 40



1                   Q. So why would that be a justification for telling the customers
                    not to call the timeshare resort or developer?
2
                    A. Because it creates customer confusion…Like I said, when they
3
                    call the developer and as soon as the word "Timeshare Exit Team"
4
                    is mentioned, the developer offers an exit.

5       c. Reed Hein and TET’s Ongoing Deceptive Acts and Practices

6           35.     Misleading Inducement: In addition to its false advertising and false claims that

7    it can “force” timeshare companies to exit their contracts with timeshare owners, TET induces

8    consumers into a relationship by misleadingly offering to let them meet with a “Client Advisor”

9
     about their claims. Client Advisors are salespeople trained in sales techniques and TET does not

     require them to know anything about the timeshare industry. They do not reject customers based
10
     on the customers’ actual ability to exit timeshares. Client Advisors do not advise customers to do
11
     anything other than hire TET. They reiterate the false claim that TET can legally, safely, and
12
     permanently get owners out of their timeshare contracts through TET’s proprietary system
13
     regardless of the customer’s circumstance.
14
            36.     Payments: In 2013, TET charged between $1,000-$9,000 in fees upfront,
15
     depending on the forecasted cost of the timeshare plan the customer sought to exit. Upon
16
     information and belief, those fees can exceed $40,000 for some new customers in 2019. The
17
     Siegrists have paid TET $4,383. TET accepts money from all customers, regardless of their
18
     circumstances or their legal right to exit their timeshare contracts. TET allows customers to pay
19   in installments, but the contract it offers clients does not obligate it to provide any services until
20   the installments are complete.
21          37.     Unenforceable Contract: After inducing a relationship under false auspices,
22   TET asks clients to sign a master services agreement defining a variety of client’s obligations

23   while leaving its own obligations too vague to be enforced. According to Reed Hein, the customer

24   is not entitled to a refund unless the customer fulfills its obligations under the contract, including

25


      COMPLAINT FOR DAMAGES - 11                                        ALBERT LAW PLLC
                                                                     3131 Western Avenue, Suite 410
                                                                          Seattle, WA 98121
                                                                         Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 12 of 40



1    an obligation to pay the timeshare company an indeterminate amount to be released from the
2    contract and the duty to execute a new contract with a third-party law firm, the terms of which

3    are nowhere defined under the Reed Hein contract. The agreement has changed over time, but

4    TET’s obligations under the Mr. and Mrs. Siegrist’s $4,383 agreement contained only one

5    illusory obligation for TET: “Reed Hein shall work to secure a release from the OWNER’s

6
     Timeshare.”

            38.     Misappropriation of funds: After receiving money from clients, TET
7
     immediately treats it as earned revenue without regard to services rendered or the possibility that
8
     TET can even provide the services. Although TET claims to be an agent of the customers, it does
9
     not put their money into a trust or escrow account and immediately appropriates the money to
10
     itself. In 2019 TET took in approximately $35m in customer fees, all of which it immediately
11
     treated as earned revenue.
12
            39.     Deceptive and Materially Misleading Processes: After accepting money, TET
13
     sends customers’ claims through a byzantine process designed to deceive customers into thinking
14
     TET is earning its money and achieving results. The processes have taken a variety of forms
15
     since 2013. Initially, TET did not directly handle its customers claims, either telling customers
16   to default or sending them to a third-party (“Vendors”) for more processing. If the customer
17   defaulted, the timeshare companies would often foreclose on their timeshare ownerships, which
18   TET considered to be an “exit.” The Vendors would achieve equally dubious exits in a variety
19   of ways described below. Beginning in 2015, TET attempted to communicate directly with

20   timeshare companies and developers with mixed results. Although TET claims it can “force” the

21   timeshare companies to let customers exit timeshare contracts, TET’s communications consist

22   entirely of asking the timeshare companies to voluntarily release customers.

23
            40.     Lack of Results: TET continues to advertise its ability to produce results, even

     though the purported exits are becoming more difficult and often impossible to obtain. Initially,
24
     timeshare companies were willing to entertain TET’s customers’ requests for exits. After
25


      COMPLAINT FOR DAMAGES - 12                                      ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 13 of 40



1    discovering TET’s business model, timeshare companies have stopped negotiating with any TET
2    customers and have begun suing TET customers for damages – a material fact that TET does not

3    disclose to new customers. In 2019, TET hired a law firm created for the sole purpose of

4    processing TET’s claims. Out of 1,200 customer TET sent to the firm in 2019, it was able to exit

5    fewer than 10 timeshare holders.

6
            41.     False Money-Back Guarantee: Although TET ostensibly offers a money-back

     guarantee, the guarantee is illusory and almost never honored. Customers are only entitled to
7
     money back if TET is unable to obtain an exit, but whether TET is unable to obtain an exit is
8
     unilaterally determined by TET without any clear criteria to guide that determination. After years
9
     of processing, TET simply tells customers who demand their money back that more processing
10
     is necessary to achieve their exit. Consequently, TET has a backlog of thousands of pre-paid
11
     customers that it has never helped and never reimbursed.
12
            42.     Pyramid Scheme: TET takes more customers than it exits, leading to a severe
13
     backlog of thousands of un-exited customers. Treating all payments as income-instantly-earned,
14
     TET does not maintain their money in trust or escrow. Instead it disburses it toward operating
15
     costs or profit for Brandon Reed, Trevor Hein, and others. TET maintains an inadequate reserve
16   and it would become instantly insolvent if its backlog of un-exited customers demanded its
17   money back. Instead, TET relies entirely on an influx of new customers to fund its operations
18   and the money-back guarantees.
19          43.     False Exits: When and if the processing ends, TET sends customers a letter

20   claiming the customers “exited” their timeshare agreements. TET’s exits often do not constitute

21   a legally cognizable rescission of the timeshare contracts. Instead, TET has historically relied on

22   timeshare company’s reluctance to sue timeshare holders because of the negative press, although

23
     that has now changed. With the exception of exits voluntarily granted by timeshare companies,

     often after the customers are left to negotiate for themselves, TET’s exits are not legally
24
     cognizable. They range from convoluted quitclaim deed schemes to plain falsehoods about
25


      COMPLAINT FOR DAMAGES - 13                                      ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 14 of 40



1    whether the client exited their contract.
2                   1. Legally Invalid Exits

3       44. Reed Hein initially claimed to customers it was able to “force” developers and timeshare

4    companies to take back timeshares, but that is false. In his deposition, Parenteau was directly

5    asked how he “forced” timeshare companies to “take back” timeshare agreements and gave a

6    nonsensical answer:

7                   Q. So back to my question: In what ways has Reed Hein
                    forced any resort to take any timeshare back?
8
                    A. By the methods that we are moving inventory back and
9                   out of the customer's name.

10   Parenteau eventually acknowledged that the methods do not force the timeshare companies to do
11   anything. The only successful exits occur with the consent of the resorts.

12                          A. Foreclosure or Termination

13          45.      TET’s first strategy was to induce foreclosures or terminations. Despite stating

14   that it can force timeshare companies to “take back” agreements, Reed Hein originally

15
     encouraged customers to default on their dues and maintenance fees in order to induce a

     foreclosure. Depending on the asset, the timeshare company either takes possession of the client’s
16
     interest in the asset or notifies the customer that the timeshare company is terminating the
17
     contract. Then TET considers the foreclosure or notice to be an exit in satisfaction of its contract
18
     with the customer. Both outcomes can harm a customer's credit rating and create other negative
19
     financial consequences, but Reed Hein has traditionally relied on timeshare companies’
20
     unwillingness to suffer adversarial proceedings in court, where their high-pressure sales pitches
21
     might be scrutinized by a judge. At some point, TET realized it was exposing itself to claims of
22
     tortious interference with a business contract and began advising clients to continue paying their
23
     timeshare fees for Reed Hein’s own benefit. In 2018, timeshare companies began suing TET for
24
     tortious interference and its customers for nonpayment. TET does not notify customers that they
25


      COMPLAINT FOR DAMAGES - 14                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
              Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 15 of 40



1    consider an adversarial foreclosure to be an “exit,” nor do they notify customer that they might
2    be sued, both of which are material information.

3                           B. Notices of Resignation

4             46.   TET falsely claims that it can force timeshare companies to rescind the agreement

5    with “notices of resignation.” That is false because 1) the timeshare company’s decision to accept

6
     the notice is entirely voluntary and 2) timeshare companies no longer accept notices of

     resignation from TET’s customers. A notice of resignation is something any customer can do. It
7
     is simply a letter sent to the timeshare company stating that the customer no longer wishes to
8
     participate in the program. The timeshare company has the option whether to rescind the
9
     agreement. While TET has had some minor success with that approach in the past, timeshare
10
     companies no longer agree to rescind contracts with TET customers.
11
                            C. Unenforceable Quitclaim Deeds
12
              47.    TET falsely tells customers it can exit them from their timeshares by executing
13
     and recording a quitclaim deed conveying the customer’s timeshare interest back to the timeshare
14
     company. TET does that without the consent of the timeshare company and it has no legal
15
     enforceability. Again, TET simply relies on the timeshare company’s reluctance to sue
16   customers.
17                          D. Quitclaim Deed/Foreclosure Hybrid
18            48.   TET falsely tells customers it can exit them from timeshares by a combined
19   quitclaim-foreclosure/notice of termination approach. TET pays a vendor to execute a quitclaim

20   deed giving the customer’s interest in the timeshare to a third party who then refuses to pay. Like

21   the quitclaim deeds to the timeshare company, the quitclaim deeds to the third party are legally

22   unenforceable. TET simply relies on the timeshare company’s reluctance to take customers to

23
     court.

                            E. Extortion of Customers
24
              49.   Since nonconsensual quitclaim deeds are unenforceable and timeshare companies
25


      COMPLAINT FOR DAMAGES - 15                                      ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 16 of 40



1    are becoming increasingly difficult, TET strong-arms its clients into signing illusory quitclaims
2    under the threat they will lose their money-back guarantee if they do not. TET purports to locate

3    third-parties who are willing to take the customer’s interest in the timeshare. TET then has the

4    customer execute and notarize transfer paperwork containing blank spaces for the transferees. If

5    the customer refuses to sign the legally incognizable document, TET claims that its duty to exit

6
     the customer is discharged and the customer has waved his or her money back guarantee.

                              F. False Claims of Exits
7
            50.     Facing an enormous backlog of un-exited customers, TET resorts to telling
8
     customers outright lies. TET sends customers letters notifying them that TET received a
9
     confirmation from the timeshare company that it has agreed to exit their contract. TET then sends
10
     letters stating they have been “exited” under the terms of its service agreement. And takes no
11
     further action. Timeshare companies frequently continue to demand payments and have begun
12
     suing TET customers who believed based on information from TET that their timeshare
13
     obligations were rescinded. When the customer complains to TET, it claims that it received a
14
     “verbal confirmation” from the timeshare company.
15
                    2. Deceptive Claims Designed to Induce Reliance
16                         A. TET Makes False Claims that Timeshare Obligations Can Be Passed
                              to Children
17

18          51.     In Gretchen Morgensen’s January 22, 2016 New York Times Article The

     Timeshare Hardsell Comes Roaring Back, Morgensen explained that the timeshare industry
19
     purposefully perpetuates the false claim that timeshare obligations and benefits can be passed
20
     down to buyers’ children. Timeshare Exit Team intentionally contributes to that
21
     misunderstanding. As of the date of filing, the company’s website includes the following false
22
     “answer” to the “frequently asked question” of whether an owner’s heir will inherit his or her
23
     timeshare interest:
24
                    74% of timeshares have consumers in lifetime contracts, many of
25


      COMPLAINT FOR DAMAGES - 16                                     ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
              Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 17 of 40



1                         which have perpetuity commitments. While the issue of inheritance
                          is a legal one for which you should seek legal counsel, Timeshare
2                         Exit Team understands that some timeshare interests might continue
                          to burden an owner’s heirs or estate after the owner’s passing
3

4
              In October 2014, the company used even less careful language following language:

                          yes, your kids can inherit your timeshare when you pass away based
5
                          on tenancy, whether they want it or not.
6
                              B. TET Acts as a Listing Company While Discouraging Clients from
7                                Using Listing Companies

8             52.         TET profited from the resale of customer’s timeshares after discouraging

9    customers to resell their so themselves, which they could have done without the additional

10   expense of a TET agreement. TET stated in its marketing materials and its contracts that it is not

     a transfer or listing company. TET trained its employees to warn customers about the dangers of
11
     listing companies. It warned customers that their assets had no listing value, that listing
12
     companies would try to scam them, would collect high upfront fees, and that there was little
13
     chance of the timeshare reselling on the market. TET’s sales’ scripts also criticize transfers to a
14
     third party as an exit method. However, the primary way in which TET customers exited their
15
     contracts was through the transferring or selling of their timeshares to third parties. TET engages
16
     in the same practices it discouraged, except that it collects fees upfront to do it.
17
                               C. TET Creates a Hobson’s Choice for Consumers So They Cannot
18                                Exit and Cannot Obtain a Refund

19            53.         TET tells its customers that they did not need to pay maintenance fees and other

20   payments to their timeshare companies. However, transfer companies require TET’s customers

21   to be current on payments in order to make a transfer. If TET chooses to use a transfer company,

     it informs customers that they have 180 days to make their payments for a guaranteed exit. If
22
     they do not pay, they forfeit the money-back guarantee that TET advertised. However, customers
23
     opting         for     that    method      are    required     to      sign     a     legally        invalid
24
     “Exit Agreement Addendum.” Under the addendum, TET and the transfer company have an
25


      COMPLAINT FOR DAMAGES - 17                                           ALBERT LAW PLLC
                                                                         3131 Western Avenue, Suite 410
                                                                              Seattle, WA 98121
                                                                             Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 18 of 40



1    unlimited amount of time to complete the exit while the timeshare obligations remain in the
2    customer’s name. That way, TET can force the property owners to maintain their property in

3    perpetuity without ever receiving their money-back guarantee.

4                         D. After Promising to Negotiate Directly with Timeshare Companies,
                             TET made Customers Negotiate Directly with the Timeshare
5                            Companies

6           54.     Facing an enormous backlog with no coherent plan to discharge its duties, TET

7    directs its customers to file complaints with the Better Business Bureau and state Attorneys

8    General to prompt the timeshare companies to contact the customers. TET directs the customer

9    to negotiate for their own exit using TET’s talking points. TET directs them not to inform the

10
     timeshare company of its involvement. That method is contrary to TET’s claims that it would

     “work directly” with resorts. In essence, customers pay thousands of dollars to Defendants to
11
     negotiate their own exits.
12
                          E. TET Employees Do Not Possess the Expertise It Advertises
13
            55.     Brandon Reed testified that he knew “nothing” about timeshares when he started
14
     TET. As early as December 2013, Defendants advertised that “[w]e are industry experts in
15
     relieving people of their timeshare commitments." Neither had any experience or training in
16
     performing timeshare exits, and they did not hire internal personnel who did. Brandon Reed has
17
     testified under oath in other litigation that Reed Hein' s business model from inception was to
18   outsource all exit work to third-party Vendors.
19          56.     Defendants only began attempting “internal” (i.e., non-Vendor) exits in
20   approximately 2015, and even this was limited to contacting Resorts about voluntary surrender

21   programs for unwanted timeshares-which the customer could have done for free. The employees

22   making these contacts, including Reed Rein's former office manager, had no specialized training

23   or experience. Only in 2016 did Defendants hire contractors or employees with backgrounds in

24   the timeshare industry to attempt to negotiate exits with Resorts, and only then as a "secondary"

25


      COMPLAINT FOR DAMAGES - 18                                     ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 19 of 40



1    measure as Defendants continued to outsource first to Vendors.
2                          F. Defendants’ Advertised Money-Back Guarantee Is Deceptive and
                              Illusory
3
            57.      The fine print of the Money-Back Guarantee has varied over time, but in every
4
     version Reed Hein attaches numerous caveats and qualifications that allow the company to avoid
5
     paying a refund at its discretion, which Reed Hein exercises in almost any circumstance to deny
6
     payment. Defendants' contractual small print does not correct the deceptive net impression
7
     created by its website and marketing materials.
8
            58.      Defendants have consistently interpreted the Money-Back Guarantee so that Reed
9
     Hein does not have to perform any deliverables in any specific span of time. Reed Hein will then
10   use that as a basis to deny customers a refund and claim that Reed Hein is still working on a
11   customer's file or that an exit may be forthcoming. Even now, the current fine print of the
12   Guarantee only renders a customer "eligible" for a refund if three years have passed.
13          59.      Defendants also build in a variety of devices designed to void the Money-Back

14   Guarantee:

15                b. Reed Hein voids the Guarantee if it has any exit offer, regardless of cost or form.

16                   Defendants interpret this to include if a customer rejects one of its Vendors, even

17
                     if the timeshare company has never been contacted.

                  c. Reed Hein also voids its Money-Back Guarantee if the customer fails in its
18
                     "duties," such as continuing to pay timeshare fees, even if Reed Hein advised the
19
                     customer not to pay.
20
                  d. The most recent version of the Money-Back Guarantee declares the Guarantee
21
                     void if the customer achieves their own exit: meaning that Defendants are entitled
22
                     to keep the customer's funds even if they never did any work.
23
                  e. A Reed Hein internal policy manual states that, "we do not offer refunds for . . .
24
                     cancellations" of its customer contracts entered between approximately 2016 and
25


      COMPLAINT FOR DAMAGES - 19                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 20 of 40



1                   early 2019, which include the Money-Back Guarantee.
2           60.     In practice, Defendants' refund policy is that customers are not entitled to their

3    full money back unless and until Reed Hein (in its sole discretion) determines that it is unable to

4    obtain an exit. Defendants regularly deny requests for full refunds on the basis that Reed Hein

5    has already begun work, and do not proactively refund money even if the exit has gone

6
     undelivered for years. Reed Hein typically does not honor its 100% Money-Back Guarantee

     unless the customer threatens to complain to a third party, such as the news media or the
7
     Washington State Attorney General's Office. Reed Hein has even conditioned refunds on
8
     customers taking down negative reviews or complaints online.
9
                       G. TET Creates the Deceptive Impression that Reed Hein is a Law Firm
10                        and Misrepresent that Reed Hein Performs “Consumer Protection”
11          61.     Defendants' marketing and branding create a deceptive net impression that Reed
12   Hein is a law firm and/or that Reed Hein employs in-house attorneys with timeshare expertise.
13   Reed Hein has no actual attorney "associates" and the only attorneys on Reed Hein’s payroll

14   serve as corporate counsel. On information and belief, representatives of Reed Hein have also

15   directly made misrepresentations to this effect.

16          62.     Defendants' sales scripts and presentations also reinforced this impression. Scripts

17
     referred to "Our Attorneys - They are consumer advocate attorneys," and did not specify that any

     attorneys used are Vendors.
18
            63.     Representations      made      by     Defendants       on     reedhein.com       and
19
     timeshareexitteam.com bolster the misimpression that Reed Hein is a law firm or has in-house
20
     timeshare attorneys. Timeshareexitteam.com routinely referred to Reed Hein as a "firm"
21
     employing “consumer advocates” for the benefit of “clients.” Through at least September 2014,
22
     reedhein.com specifically advertised “expertise” in, among other things, the legal fields of
23
     “Mortgage Mediation” and “Automotive Contracts.” Through at least May of 2015,
24
     Reedhein.com also stated that Defendants protect[ed] consumers “when they are misled by false
25


      COMPLAINT FOR DAMAGES - 20                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 21 of 40



1    advertising, deceptive sales practices, defective products, and various other unfair trade
2    practices.”

3           64.     Reedhein.com also stated that Defendants “represent consumers,” who are

4    referred to as “our firm's clients,” and claimed that Defendants' services included “preparing the

5    strongest case for you.”

6
            65.     Defendants did not add language to their website disclaiming that Reed Hein was

     a law firm until sometime after September 2015 (in small print), and did not add a similar
7
     disclaimer to their contracts until February 2016 or later.
8
            66.     Defendants further create the impression that they are lawyers after they are hired;
9
     Reed Hein employees were trained not to disclose the names of attorneys or that these attorneys
10
     were third-party Vendors. In customer communications, employees routinely referred to Vendor
11
     attorneys as “the attorney,” “our attorney,” or “your attorney.” Defendants also insert Reed Hein
12
     personnel between the customer and any attorney, telling the customer that they must liaise with
13
     the attorney through their Reed Hein representatives.
14
            61.     At least some of Defendants' customers understood Reed Hein to be a law firm or
15
     to have lawyers on staff when they retained Defendants' services.
16          62.     Also central to Defendants' marketing is the representation that Reed Hein is a
17   “Consumer Protection Firm” or “Consumer Protection Group” employing a team of “consumer
18   advocates” to look out for consumer interests.
19          63.     In using these terms, Defendants create the impression that Reed Hein is

20   performing work to protect consumers or redress consumer harm. Reed Hein further bolsters this

21   impression by trading on public perception of the timeshare industry and stating that Resorts are

22   victimizing consumers.

23
            64.     Contrary to these repeated representations, Reed Rein's sole work consists of

     selling timeshare exit services for profit. The “Client Advisors” who sign up Reed Hein's
24
     customers are commissioned salespeople whose compensation was (through January 2018) based
25


      COMPLAINT FOR DAMAGES - 21                                      ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 22 of 40



1    solely on the sales they closed. As Reed Hein' s corporate representative conceded in a recent
2    deposition, Reed Hein’s “goal ... is to sell as many exits as possible and generate as much revenue

3    and income as possible.”

4                       H. Defendants Manipulate Online Reviews to Create Positive Perception
                           of Reed Hein’s Abilities and Services
5
            67.     Defendants also manipulate online reviews of Reed Hein's services in order to
6
     attract and maintain customers and discredit negative commentary by unhappy customers. This
7
     includes having employees pose as satisfied customers online and leave fabricated reviews
8
     describing positive experiences with Reed Hein.
9
            68.     Defendants further manipulate online reviews by hosting a false and deceptive
10   online review aggregator on the timeshareexitteam.com website. Defendants’ “Timeshare Exit
11   Team review summary” purports to aggregate 1-star (Bad) through 5-star (Excellent) reviews
12   from Google.com, Trustpilot.com, and Birdeye.com but omits more than two hundred negative
13   (i.e., 1- and 2-star) reviews posted to those review websites. Through this deceptive “review

14   summary,” Defendants falsely represent and/or create the impression that no negative reviews of

15   the company exist, when in fact hundreds of such reviews have been posted online including

16   approximately one hundred 1- and 2-star reviews on the Better Business Bureau's website.

17
            69.     Reed Hein also specifically misrepresented for several years that they had no

     complaints with the Better Business Bureau or the Washington State Attorney General's Office,
18
     or any other form of “action” from a U.S. or Canadian government agency. This
19
     misrepresentation, which was included in contracts signed by Reed Hein customers through at
20
     least May 2016, was untrue by as early as 2014.
21
                         I. Defendants Make Specific Misrepresentations to Consumers During
22                          Sales Presentations
23          70.     Defendants present their salespeople as having expertise in the timeshare industry
24   and Reed Hein' s “proprietary” exit process. In fact, the salespeople are not required to have any

25


      COMPLAINT FOR DAMAGES - 22                                      ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 23 of 40



1    timeshare-related experience and are not even told how Reed Hein obtains the exits.
2           71.     Defendants advertise that their significant fee is a onetime cost (except for a

3    potential resort-required settlement fee), compared to perpetual Resort fees. However, Reed Hein

4    does not disclose that it may later ask for more money if the exit opportunity it obtains requires

5    additional payments to a third-party Vendor, claiming this is allowed under their contracts

6
     because the money is not going to Reed Hein. Furthermore, Reed Hein now requires that

     customers keep paying for-but not use-the timeshare; customers must pay Reed Rein's fee and
7
     the Resort fees for the duration of the exit process, without the enjoyment of their timeshare.
8
            72.     Reed Rein's fee calculation itself is deceptive: Customers are falsely told the fee
9
     is calculated based on the work necessary to obtain an exit. Instead, Reed Rein's fee is based on
10
     a formula designed to appear palatable to the potential customer when compared to the amount
11
     of the customers' annual timeshare and maintenance fees, and the remaining amount of any
12
     mortgage or other encumbrance.
13
                    3. Material Omissions and Active Concealment of Material Facts
14                        A. TET Declines to Notify Customers that Timeshare Companies Have
                             Begun Suing Its Customers
15
            73.     Timeshare companies have been unwilling to sue timeshare holders who default
16
     because it would expose their sales and negotiation tactics. Since 2013, TET’s alleged “exits”
17
     merely consisted of legally invalid quitclaim deeds and other form of nonpayment, relying on the
18
     timeshare companies’ unwillingness to file suit. As late as 2018, timeshare companies began
19
     filing suit against TET customers. TET does not disclose to future customers the possibility that
20
     they might be sued or the reality that its current customers are being sued.
21

22
                          B. TET Fails to Disclose and Actively Conceals the Extent that Its
23                           Services Will Be Outsourced

24          65.     In most cases Defendants immediately determine that the customer's exit will be

25


      COMPLAINT FOR DAMAGES - 23                                      ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 24 of 40



1    outsourced, but Defendants will often conceal or fail to disclose the Vendor's involvement unless
2    or until the Vendor's exit process necessitates disclosure, such as if the Vendor wants legal

3    documents executed.

4            66.    In assigning a Vendor, Defendants do not discriminate based on the qualities or

5    merits of the case. Instead, 95% of the time, Defendants decide whether the file should go to an

6
     attorney Vendor or non-attorney Vendor based solely on whether the timeshare is encumbered.

             67.    Reed Hein has also broken ties with several of its Vendors, which often leaves
7
     Defendants without a mechanism to affect the desired exit. During such periods, Defendants
8
     continue to sign up customers for services but do not inform the customers that no work will be
9
     done toward their timeshare exit until Reed Hein can locate a new Vendor. For example, for
10
     several months in late 2018, Defendants did not have an attorney Vendor to whom they could
11
     send incoming Reed Hein customers, after cutting off new assignments to all their existing
12
     attorney Vendors. Reed Hein nevertheless continued to take on customers with encumbered
13
     timeshares, without informing them that that no action would be taken on their exits until Reed
14
     Hein located a new Vendor. Reed Hein ultimately had to restore its relationship with a prior
15
     Vendor who had previously sued Reed Hein for breach of contract for failing to send enough
16   customer files to start work on exits.
17           68.    Reed Hein would not necessarily tell their customers that work by an attorney (let
18   alone a third party) was contemplated for their exit, and salespersons were trained to convey
19   Reed Hein' s hope that no attorney would be necessary. In many instances, Reed Hein neglected

20   to obtain a power of attorney before hiring a Vendor attorney on the customer's behalf, or allowed

21   a power of attorney to lapse before hiring one. Customers have complained to Reed Hein,

22   demanding a refund, on the basis that they did not realize Reed Hein would be hiring an unknown

23
     third party.

             69.    In many cases, TET directed and trained its employees not to reveal the identity
24
     of its Vendors to customers, even in circumstances where they were permitted to indicate a
25


      COMPLAINT FOR DAMAGES - 24                                     ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 25 of 40



1    Vendor was being used. Employees also referred to Vendors in communications with customers
2    as though the Vendors were in-house personnel.

3            70.     Where there is a Vendor contract, Defendants sometimes build in a provision

4    barring the Vendor from speaking to Reed Rein's customers. When one of Reed Rein's Vendor

5    attorneys began interacting with customers and sending them direct communications, including

6
     an outline of Reed Rein's fee arrangement with the attorney, Defendants advised those customers

     that the communications were “a formality” or should be ignored.
7
             71.     Attorney Vendors send representation letters to Resorts indicating the customer
8
     (not Reed Hein) has retained the attorney to seek an exit of the timeshare. Attorneys send these
9
     letters even when the customer does not know the attorney's identity or even that the attorney has
10
     been retained. This is despite the fact that some of Reed Hein's attorney Vendor contracts
11
     explicitly provided that Reed Hein customers would not have an attorney-client relationship with
12
     the attorney and barred Reed Hein from implying that the attorney Vendor represented the
13
     customer.
14
             72.     Defendants internally recognized that Reed Hein's contracts with customers did
15
     not provide for Reed Hein to outsource exit services to a third-party Vendor. Reed Hein
16   employees were instructed in approximately April 2018 that they could direct customers to an
17   assignment provision in the contract as a basis for authority to outsource the exits, and “reset
18   customer expectations” about third-party Vendors accordingly. Defendants only revised their
19   contract to permit outsourcing of exit services in 2019, after commencement of the State's pre-

20   litigation investigation.

21           4.      Additional Unfair Acts and Practices

22                  A.    Defendants Further Manipulate Customers Through Deceptive Offers
                          of Credit Repair Services
23
             73.     On information and belief, Defendants represent to consumers that Defendants
24
     will preserve the consumer's credit record, history, or rating, or assist in repairing the consumer's
25


      COMPLAINT FOR DAMAGES - 25                                       ALBERT LAW PLLC
                                                                     3131 Western Avenue, Suite 410
                                                                          Seattle, WA 98121
                                                                         Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 26 of 40



1    credit if it should be negatively impacted by Reed Rein's exit process.
2           74.     Beginning as early as September 2014, Defendants represented directly via

3    reedhein.com that Reed Hein had expertise in credit repair services. This representation was

4    made continually through at least May 2015.

5           75.     Beginning as early as 2016, Defendants began representing directly to customers

6
     that Reed Hein would provide credit repair services where necessary as part of the exit services

     customer's paid Reed Hein to perform, or negotiate directly with Resorts to have the Resorts
7
     withdraw any negative credit reporting. On information and belief, Defendants continued to
8
     claim that Reed Hein would provide assistance or help with credit repair as part of Reed Rein's
9
     services through at least December 2018.
10
            76.     On information and belief, despite promising credit repair to incoming customers
11
     as part of Reed Hein' s services, Defendants began refusing to provide such services in
12
     approximately March of 2018. Defendants acknowledged to customers that these services were
13
     promised but informed them that Reed Hein did not offer credit repair "anymore."
14
                        1. Defendants Never Provided the Advertised Credit Repair and Instead
15
                           Hired Vendors

            77.     Although Defendants created the impression that Reed Hein itself would provide
16
     credit repair services, these services were provided by third party Vendors, if at all. On occasions
17
     where Defendants actually disclosed that a third-party Vendor would be involved, usually after
18
     a customer hired Reed Hein, Defendants reserved sole discretion to select the Vendor.
19
            78.     On information and belief, as with their exit Vendors, no written contracts
20
     governed Reed Hein's relationship with the credit repair companies. Additionally, on information
21
     and belief, no contracts were entered between the customer and the credit repair companies. The
22
     entire arrangement was governed by verbal agreements between Defendants and their Vendors,
23
     undisclosed to Reed Rein's customers.
24

25


      COMPLAINT FOR DAMAGES - 26                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 27 of 40



1                       2. Defendants Do Not Comply with Statutory Requirements for Credit
                           Services Organizations
2
            79.     In association with their advertised services, including credit repair, Defendants
3
     offer a three-day cancellation policy in exchange for a full refund. Defendants’ contracts do not
4
     include any statement, conspicuous or otherwise, regarding a customer's right to cancel the
5
     contract at any time prior to midnight of the fifth day after the date of the transaction, or any
6
     reference to an attached notice of cancellation form to be completed in such event. No such
7
     attached cancellation form is provided.
8           80.     In association with their advertised services, including credit repair, Defendants'
9    contracts do not specify the total of all payments to be made by the customer. Instead, the
10   contracts specify Defendants' initial fees, and provide the customer may be required to pay

11   unspecified transfer or settlement fees in the future.

12          81.     In association with their advertised services, including credit repair, Defendants

13   charge customers prior to full and complete performance of the services Reed Hein has agreed

14   to provide. On information and belief, Defendants have not obtained a surety bond in any amount

15
     from a surety company admitted to do business in Washington with respect to credit repair

     services. On information and belief, nor have Defendants established a trust account at a federally
16
     insured bank with respect to their advertised credit repair services.
17
            82.     In association with their advertised services, including credit repair, Defendants
18
     do not provide customers with any written statements reflecting the information set forth in RCW
19
     19.134.050 and, as such, Defendants do not keep any signed acknowledgments of the customer's
20
     receipt of these written statements on file.
21
                        3. Defendants Mislead Consumers in Performance of Debt Adjustment
22                         Services

23          83.     Defendants explicitly adjust consumer debt in the context of selling services to

24   release consumers from mortgaged or otherwise encumbered timeshare interests. Defendants’

25


      COMPLAINT FOR DAMAGES - 27                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 28 of 40



1    marketing recognizes that Defendants' services represent the adjustment of consumer debt,
2    characterizing timeshare ownership as “debt” and “perpetual liability.” Despite this recognition,

3    Defendants routinely engage in acts prohibited for debt adjusters:

4           84.     Defendants' fees, which they attempt to collect upfront, are in the range of

5    thousands of dollars, far in excess of the twenty-five-dollar initial fee permissible to debt

6
     adjusters. Defendants also regularly charge more than fifteen percent of the total debt owed to

     the mortgagor, including charging a “base price calculated at 30% of [the] mortgage amount” to
7
     resolve “[a]ny mortgage over $30,001.”
8
            85.     Because Defendants actively conceal from Resorts that customers have hired
9
     Reed Hein, Reed Hein routinely fails to notify its customers' creditors (the Resorts) of the
10
     retention of its services. Reed Hein also fails to provide a monthly accounting to its customers of
11
     any kind.
12
            86.     Defendants improperly fail to include in their contracts the provisions mandated
13
     by RCW 18.28.100(7), and fail to hold payments received from customers in a separate trust
14
     account or make payments on behalf of customers from that account.
15
            87.     Defendants also improperly pay a $150 referral fee to customers to refer other
16   prospective customers to Reed Hein for services which include debt adjustment services.
17          88.     Lastly, Defendants' Powers of Attorney, which specifically allow Reed Hein or
18   its employees to negotiate “Timeshare Interest/ Debt” and settle with customers' secured
19   creditors, improperly authorize Defendants to employ or terminate the services of attorneys or

20   arrange the terms of or compensate for the services of attorneys on behalf of Reed Hein' s

21   customers.

22                  B. TET Falsely Asserts That Communications Between TET and its
                       Customers Are Protected by Attorney-Client Privilege
23
            89.     Reed Hein executes Power-of-Attorney agreements with their customers. Under
24
     those agreements, Reed Hein asserted that it “acts as an agent pursuant to the POA agreements
25


      COMPLAINT FOR DAMAGES - 28                                      ALBERT LAW PLLC
                                                                   3131 Western Avenue, Suite 410
                                                                        Seattle, WA 98121
                                                                       Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 29 of 40



1    when it hires law firms or transfers companies . . . and when it communicates and interacts with
2    the law firms on behalf of the Reed Hein customers.” Reed Hein further asserted that “If Reed

3    Hein decides to hire a law firm for a customer, Reed Hein and the law firms specifically intend

4    to create a relationship under privileged material is freely exchanged. As such, the law firms,

5    customers, and Reed Hein all intend that the attorney-client and work product privileges and

6
     protections apply to all three parties in this agency relationship – the law firms, the

     customers/clients, and Reed Hein.”
7
            90.     However, Reed Hein knows a federal court in 2018 held that the communications
8
     and work product between those entities were not subject to attorney-client privilege or the work
9
     product doctrine. After that ruling, Reed Hein continued to assert after the ruling that those
10
     communications and work product were subject to attorney-client privilege and work product
11
     privileges.
12

13
                                  V.      CLASS ACTION ALLEGATIONS
14
            91.     Plaintiffs bring this action pursuant to Civil Rule 23(a) and 23(b)(1), (b)(2) and/or
15
     (b)(3) on behalf of the following Class for the maximum time period allowable by law:
16                  Class 1: all persons who entered into contracts with Defendants
                    whose funds were treated as money-earned and received legally
17
                    invalid exits from their timeshare agreements or were not exited
18                  from their timeshares at all.

19          92.     The Class is so numerous that joinder of all members is impracticable.

20          93.     A class action is superior to all other available methods for the fair and efficient

21
     adjudication of this controversy.

            94.     Plaintiffs’ claims are typical of the claims of each member of the Class.
22
            95.     There are questions of law and fact common to the Class, the answers to which
23
     will advance the resolution of the claims of all the Class’ members and that include, without
24
     limitation:
25


      COMPLAINT FOR DAMAGES - 29                                       ALBERT LAW PLLC
                                                                    3131 Western Avenue, Suite 410
                                                                         Seattle, WA 98121
                                                                        Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 30 of 40



1                 a. Whether Defendants misappropriated client funds in violation of their contracts,
                     duties, and fiduciary duties
2
                  b. Whether Defendants induced customers into contracts with promises of being
3
                     able to legally stop making payments on their timeshares;
4
                  c. Whether Defendants asserted that their conversations with customers and legal
5                    counsel were privileged when they knew or should have known of a court order
                     stating that those communications were not privileged;
6
                  d. Whether the Defendants breached the implied covenant of good faith and fair
7                    dealing;

8                 e. Whether Defendants made materially false representations to Plaintiffs and the
                     Class;
9
                  f. Whether Defendants made materially false representations about their
10
                     knowledge and experience in the timeshare industry;
11
                  g. Whether Defendants failed to abide by the statutes and regulations for crediting
12                   organizations;

13                h. Whether Defendants materially misled consumers in performance of debt
                     adjustment services;
14                i. Whether Defendants made material misrepresentations about the speed of exit
                     services;
15
                  j. Whether Defendants failed to provide exit services for Plaintiffs and the Class;
16
                  k. Whether Defendants’ business practices alleged herein are deceptive acts or
17
                     practices;
18
                  l. Whether Defendants breached their fiduciary duty to Plaintiffs and members of
19                   the Class

20                m. Whether Defendants are liable to Plaintiffs and the Class for damages and, if so,
                     the measure of such damages;
21
                  n. And whether Plaintiffs and the Class are entitled to declaratory, injunctive, and
22                   other equitable relief.
23
            96.     Plaintiffs are members of Class 1 and will fairly and adequately represent and
24   protect the interests of the Class. Plaintiffs have no claims antagonistic to those of the Class.
25


      COMPLAINT FOR DAMAGES - 30                                     ALBERT LAW PLLC
                                                                  3131 Western Avenue, Suite 410
                                                                       Seattle, WA 98121
                                                                      Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 31 of 40



1    Plaintiffs’ counsel will fairly, adequately and vigorously protect the interests of the Class.
2            97.     Class action status is warranted under CR 23(b)(1)(A) because the prosecution of

3    separate actions by or against individual members of the Class would create a risk of inconsistent

4    or varying adjudications with respect to individual members of the Class, which would establish

5    incompatible standards of conduct for Defendants.

6
             98.     Class action status is warranted under CR 23(b)(1)(B) because the prosecution of

     separate actions by or against individual members of the Class would create a risk of
7
     adjudications with respect to individual members of the Class which would, as a practical matter,
8
     be dispositive of the interests of the other members not parties to the adjudications or
9
     substantially impair or impede their ability to protect their interests.
10
             99.     Class action status is also warranted under Rule 23(b)(2) because Defendants have
11
     acted or refused to act on grounds generally applicable to the Class, thereby making appropriate
12
     final injunctive relief or corresponding declaratory relief with respect to the Class as a whole.
13
             100.    Class action status is also warranted under Rule 23(b)(3) because questions of law
14
     or fact common to the members of the Class predominate over any questions affecting only
15
     individual members, and a class action is superior to other available methods for the fair and
16   efficient adjudication of this controversy.
17           101.    Class Counsel – Plaintiffs have retained counsel who have been interviewing
18   witnesses and researching these underlying issues for twelve months before filing suit. Counsel
19   are experienced in plaintiffs’ litigation and will represent the Class fairly, adequately, and

20   zealously.

21                                    VI.     CLAIMS FOR RELIEF

22                             COUNT ONE
      BREACH OF CONTRACT INCLUDING BREACH OF THE IMPLIED COVENANT
23                   OF GOOD FAITH AND FAIR DEALING

24
             102.    Plaintiffs re-allege the facts in this complaint as if set forth more fully herein.
25


      COMPLAINT FOR DAMAGES - 31                                         ALBERT LAW PLLC
                                                                      3131 Western Avenue, Suite 410
                                                                           Seattle, WA 98121
                                                                          Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 32 of 40



1           103.    Every contract contains an implied covenant of good faith and fair dealing.
2           104.    Defendants induced customers into contracts unfairly and in bad faith by using

3    false claims and promises.

4           105.    Defendants breached the terms of the spirit of its contracts with customers.

5           106.    As a direct, proximate, and legal result of the breaches, Plaintiffs and members of

6
     the Class have suffered damages in an amount to be proven at trial.

                                            COUNT TWO
7
                                         COMMON LAW FRAUD
8
            107.    Defendants induced customers to spend money on its services by making
9
     materially false representations and omitting material facts with the intent that the false
10
     statements and omitted facts be acted upon.
11
            108.    Plaintiffs, including the Class, were ignorant of or would not be expected to know
12
     the truth of the material misrepresentations and material omissions.
13
            109.    Plaintiffs relied on the truth of Defendants’ misrepresentations and trusted that
14
     there were no material omissions.
15
            110.    Plaintiffs suffered damages as a result of their reliance.
16
                                      COUNT THREE
17                          UNJUST ENRICHMENT/DISGORGEMENT
18
            111.    Plaintiffs re-allege the facts in this complaint as if set forth more fully herein.
19
            112.    Plaintiffs and Class have conferred a substantial benefit upon Defendants derived
20   from the fees paid by Plaintiff and the Class.
21          113.    Those payments were accepted and retained by Defendants under circumstances
22   such that it would be inequitable for Defendants to retain the benefit without payment to Plaintiff

23   and members of the Class.

24          114.    As a result of Defendants’ unjust enrichment, Plaintiffs and the Class have

25


      COMPLAINT FOR DAMAGES - 32                                        ALBERT LAW PLLC
                                                                     3131 Western Avenue, Suite 410
                                                                          Seattle, WA 98121
                                                                         Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 33 of 40



1    sustained damages in an amount to be determined at trial and seek full disgorgement and
2    restitution of Defendants’ enrichment, benefits, and ill-gotten gains acquired as a result of the

3    unlawful or wrongful conduct alleged above.

4            115.    Plaintiff and the Class also seek restitution and disgorgement of profits realized

5    by Defendants as a result of their unfair, unlawful, and/or deceptive practices.

6
                                 COUNT FOUR
              VIOLATION OF CONSUMER PROTECTION ACT, RCW 19.86 et. seq.
7
             116.    Plaintiffs re-allege the facts in this complaint as if set forth more fully herein.
8
             117.    Plaintiffs can prevail on a claim for damages under the State Consumer Protection
9
     Act by establishing (1) an unfair or deceptive act or practice, (2) that occurred in the conduct of
10   trade or commerce, (3) that has an impact on the public interest, (4) that results in injury to the
11   plaintiffs in their business or property, and (5) causation. Klem v. Washington Mut. Bank, 176
12   Wash.2d 451 (1992).
13           118.    Defendants commits an unfair or deceptive act or practice by promising to hold

14   customers funds separate and apart from company’s funds, when the company in fact converted

15   Plaintiffs’ funds into its own funds.

16           119.    Because Defendants committed the unfair or deceptive acts or practices as part of

17
     a transaction, the acts or practice occurred in the conduct of trade or commerce.

             120.    Because Defendants has presented the same power-of-attorney form to tens of
18
     thousands of customers, and because the company has in fact converted the funds of all those
19
     customers into its own funds, the company’s unfair or deceptive act or practice as an impact on
20
     the public interest.
21
            121.     Defendants engaged in the following acts or practices constituting unfair or
22
                deceptive acts in trade or commerce:
23
                    a. Misrepresenting, directly or indirectly, that Reed Hein terminates consumers'
24
                       obligations with respect to their timeshares by forcing Resorts to cancel or annul
25


      COMPLAINT FOR DAMAGES - 33                                         ALBERT LAW PLLC
                                                                      3131 Western Avenue, Suite 410
                                                                           Seattle, WA 98121
                                                                          Phone: (206) 576-8044
         Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 34 of 40



1                timeshare contracts or take back the timeshare;
2             b. Misrepresenting, directly or indirectly, that Reed Hein negotiates directly with

3                Resorts to terminate consumers' obligations with respect to their timeshares;

4             c. Misrepresenting, directly or indirectly, that Reed Hein itself will perform

5                services toward terminating consumers' obligations with respect to their

6
                 timeshares, rather than through the use of third-party Vendors;

              d. Outsourcing services performed for Reed Hein customers to third-party
7
                 Vendors where the customer's contract with Reed Hein did not provide for Reed
8
                 Hein to hire a third party or assign responsibility for performance of the services
9
                 in the contract;
10
              e. Outsourcing services performed for Reed Hein customers to third-party
11
                 Vendors with whom Reed Hein and/or the customer does not have a contract;
12
              f. Misrepresenting, directly or indirectly, that Reed Hein personnel have
13
                 performed services toward terminating consumers' obligations with respect to
14
                 their timeshares when any services have in fact been performed by a Vendor;
15
              g. Failing to supervise and maintain oversight over services performed by Vendors
16               where the customer contracted with Reed Hein to receive such services;
17            h. Delivering services to customers that are legally ineffective at terminating the
18               customers' obligations with respect to their timeshare;
19            i. Delivering services to customers that create the risk of legal action against

20               customers for invalid transfers of their timeshare;

21            j. Interpreting foreclosure and/or Notice of Termination for nonpayment as a

22               successful termination of customers' obligations with respect to their timeshare

23
                 without disclosing this interpretation to customers at the point of sale;

              k. Misrepresenting, directly or indirectly, that customers' obligations with respect
24
                 to their timeshare have been terminated when they have not been;
25


     COMPLAINT FOR DAMAGES - 34                                   ALBERT LAW PLLC
                                                               3131 Western Avenue, Suite 410
                                                                    Seattle, WA 98121
                                                                   Phone: (206) 576-8044
         Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 35 of 40



1             l. Misrepresenting, directly or indirectly, that customers' obligations with respect
2                to their timeshare have been terminated when Defendants know or should know

3                the Resort does not recognize the termination;

4             m. Misrepresenting, directly or indirectly, that Reed Hein has made progress

5                toward and/or performed services toward terminating a customer's obligations

6
                 with respect to their timeshare when no such services have been performed;

              n. Misrepresenting, directly or indirectly, that Reed Hein does not obtain proceeds
7
                 from the sale of a customer's timeshare to a third party;
8
              o. Misrepresenting, directly or indirectly, that Reed Hein would perform services
9
                 toward terminating customers' obligations with respect to encumbered
10
                 timeshares during periods when Reed Hein was not providing services or
11
                 outsourcing services on encumbered timeshares to Vendors;
12
              p. Misrepresenting, directly or indirectly, that Reed Hein has developed
13
                 relationships with Resorts that facilitate termination of customers' obligations
14
                 with respect to timeshares;
15
              q. Misrepresenting, directly or indirectly, that consumers will not face negative
16               consequences if they cease making payments to Resorts with respect to their
17               timeshares;
18            r. Impeding customers' communications with Resorts with respect to the
19               customers' obligations regarding their timeshares, including payment

20               obligations;

21            s. Misrepresenting, directly or indirectly, that Reed Hein' s services do not present

22               any risk to customers, including but not limited to risk of foreclosure by Resorts

23
                 with respect to customers' timeshares;

              t. Misrepresenting, directly or indirectly, that Defendants have expertise, trade
24
                 secrets, or unique or proprietary strategies and methods that Reed Hein will
25


     COMPLAINT FOR DAMAGES - 35                                   ALBERT LAW PLLC
                                                               3131 Western Avenue, Suite 410
                                                                    Seattle, WA 98121
                                                                   Phone: (206) 576-8044
         Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 36 of 40



1                employ toward terminating consumers' obligations with respect to their
2                timeshares;

3             u. Misrepresenting, directly or indirectly, that Reed Hein will terminate

4                consumers' obligations with respect to their timeshare safely, legitimately,

5                legally, permanently, or forever;

6
              v. Giving customers the deceptive net impression that Reed Hein has local and/or

                 region-specific expertise;
7
              w. Misrepresenting, directly or indirectly, that Reed Rein's fees are calculated
8
                 based on the services required to terminate a customers' obligations with respect
9
                 to their timeshare;
10
              x. Misrepresenting, directly or indirectly, that Reed Hein has a 100% success rate
11
                 and/ or the highest success rate in the industry;
12
              y. Creating the deceptive net impression that Reed Hein can terminate any
13
                 customer's obligations with respect to their timeshare, regardless of
14
                 circumstances;
15
              z. Misrepresenting, directly or indirectly, that consumers who hire Reed Hein will
16               not have to make further payments to Resorts with respect to their timeshares;
17            aa. Misrepresenting, directly or indirectly, the amount of time that it will take for
18               Reed Hein to terminate customers' obligations with respect to their timeshare;
19            bb. Misrepresenting, directly or indirectly, or creating the deceptive net impression

20               that Reed Hein is a law firm and/or Reed Hein performs "consumer protection"

21               services;

22            cc. Misrepresenting, directly or indirectly, or creating the deceptive net impression

23
                 that Reed Hein employs in-house attorneys who perform services to terminate

                 consumers' obligations with respect to their timeshares;
24
              dd. Misrepresenting, directly or indirectly, that no complaints about Reed Hein had
25


     COMPLAINT FOR DAMAGES - 36                                  ALBERT LAW PLLC
                                                               3131 Western Avenue, Suite 410
                                                                    Seattle, WA 98121
                                                                   Phone: (206) 576-8044
         Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 37 of 40



1                been filed with the Better Business Bureau or the Washington State Attorney
2                General's Office, or that Reed Hein had not been the subject of any other form

3                of "action" from a U.S. or Canadian government agency;

4             ee. Manipulating online reviews of Reed Hein by having Reed Hein representatives

5                pose as satisfied customers and leave fabricated reviews;

6
              ff. Displaying an online review summary on timeshareexitteam.com which omits

                 1- and 2- star reviews from the summarized review sources;
7
              gg. Misrepresenting, directly or indirectly, that terminations of a customers'
8
                 obligations with respect to their timeshares were the result of services provided
9
                 by Reed Hein when Defendants know that Reed Hein had not provided services
10
                 resulting in the termination;
11
              hh. Forming contracts with customers who own timeshares with Resorts on Reed
12
                 Rein's internal "Do Not Take" list;
13
              ii. Requiring customers to sign "Exit Agreement Addendums," which substantially
14
                 change the terms of the customers' contract with Reed Hein, under threat of
15
                 voiding Defendants' Money-Back Guarantee;
16            jj. Creating the deceptive net impression that Defendants' Money-Back Guarantee
17               entitles customers to a full refund of fees paid to Reed Hein if dissatisfied with
18               Reed Hein' s services;
19            kk. Offering a Money-Back Guarantee that may be voided if Reed Hein offers to

20               terminate a customer's timeshare interest through a method rejected by the

21               customer because the method does not correspond the methods described in

22               Reed Hein' s marketing or representations at sales presentations;

23
              ll. Offering a Money-Back Guarantee that permits Reed Hein to refuse to refund

                 customers' payments if Reed Hein expresses an intent to continue to attempt
24
                 performance under the contract where the Money-Back Guarantee does not
25


     COMPLAINT FOR DAMAGES - 37                                  ALBERT LAW PLLC
                                                              3131 Western Avenue, Suite 410
                                                                   Seattle, WA 98121
                                                                  Phone: (206) 576-8044
              Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 38 of 40



1                       require Reed Hein to perform within a specified amount of time;
2                    mm.      Refusing to honor the Money-Back Guarantee in circumstances where the

3                       basis to void the Guarantee was the customer's failure to pay the Resort at

4                       Defendants' direction;

5                    nn. Conditioning honoring the Money-Back Guarantee on a customer's withdrawal

6
                        of public negative reviews or complaints to third parties;

                     oo. Misrepresenting, directly or indirectly, that consumers face no risk of credit
7
                        damage from Reed Rein's services; and
8
                     pp. Misrepresenting, directly or indirectly, that Reed Hein provides credit repair
9
                        services when Reed Hein later refuses to provide such services.
10
              122.    Defendants’ practices outlined above affects the public interest and have the
11
     capacity to deceive a substantial number of consumers and are unfair or deceptive acts or
12
     practices in trade or commerce in violation of RCW 19.86.020.
13
              123.    The unfair or deceptive act or practices have harmed Plaintiffs and the Class in
14
     their business or property.
15
              124.    The unfair or deceptive practice act or practice proximately caused Plaintiff and
16   the Class’ injuries.
17            125.    This Court has authority to award treble damages, up to a maximum of $25,000,
18   to any person who establishes that he or she was injured because of a violation of the State
19   Consumer Protection Act. RCW 19.86.090.

20            126.    A person who establishes that he or she was injured because of a violation of the

21   State Consumer Protection Act is entitled to the reasonable attorney fees and costs he or she

22   incurred in bringing the suit. RCW 19.86.090.

23
              127.    The Court should award treble damages to the Plaintiffs and each member of the

     Class.
24

25


      COMPLAINT FOR DAMAGES - 38                                       ALBERT LAW PLLC
                                                                     3131 Western Avenue, Suite 410
                                                                          Seattle, WA 98121
                                                                         Phone: (206) 576-8044
           Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 39 of 40



1                                         COUNT FIVE
                                   BREACH OF FIDUCIARY DUTIES
2
              128. Defendants induced Plaintiffs, including the Class into fiduciary relationships by
3
     asking them for power of attorney and soliciting money for services not yet performed.
4
              129. Defendants received money from Plaintiffs and the Class for services not yet
5
     performed, but did not hold the money in trust or escrow.
6
              130. Defendants immediately misappropriated the money as earned income.
7
              131. Defendants breached its fiduciary duties to Plaintiffs and the Class.
8

9                                       VII.    PRAYER FOR RELIEF

10
         WHEREFORE, the Plaintiffs pray that this Court grant the following relief:
11
             132.    That the Court issue a preliminary injunction enjoining and restraining Defendants
12
     and their representatives, officers, agents, servants, employees, and all other persons acting or
13
     claiming to act for, on behalf of, or in active concert or participation with Defendants offering or
14   selling the Timeshare Exit Services described herein until such further order of the Court.
15           133.    That the Court adjudge and decree that Defendants have engaged in the conduct
16   complained herein.

17           134.    That the Court adjudge and decree that the conduct complained of herein in

18   constitutes unfair or deceptive acts or practices in violations of the Consumer Protection Act, Chapter

19   19.86 RCW.

20           135.    That the Court make such orders pursuant to RCW 19.86.080 as it deems appropriate

21
     to provide that Plaintiffs have and recover from Defendants the costs of this action, including

     reasonable attorneys' fees.
22
             136.    That the Court order such other relief as it may deem just and proper to fully and
23
     effectively dissipate the effects of the conduct complained herein, or which may otherwise seem
24
     proper to the Court.
25


      COMPLAINT FOR DAMAGES - 39                                         ALBERT LAW PLLC
                                                                      3131 Western Avenue, Suite 410
                                                                           Seattle, WA 98121
                                                                          Phone: (206) 576-8044
         Case 2:21-cv-00588-MJP Document 1-3 Filed 05/03/21 Page 40 of 40



1         137.   Monetary Relief, including Damages and Treble damages.

2         138.   Attorney Fees and Costs.

3         139.   Any other monetary and nonmonetary relief the Court deems just and proper.

4

5

6
                                              DATED this 15th day of April, 2021.

                                              ALBERT LAW PLLC
7

8
                                              By:
9                                             Gregory Albert, WSBA#: 42673
                                              3131 Western Ave., Suite 410
10
                                              Seattle, WA 98121
11
                                              Telephone: (206)-576-8044
                                              Email: greg@albertlawpllc.com
12                                            Attorney for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25


     COMPLAINT FOR DAMAGES - 40                                  ALBERT LAW PLLC
                                                              3131 Western Avenue, Suite 410
                                                                   Seattle, WA 98121
                                                                  Phone: (206) 576-8044
